



EXHIBIT 10.5






























AK STEEL CORPORATION




SUPPLEMENTAL THRIFT PLAN


_________________________________




(as amended and restated as of January 1, 2018)







--------------------------------------------------------------------------------





AK STEEL CORPORATION
SUPPLEMENTAL THRIFT PLAN


(as amended and restated as of January 1, 2018)


ARTICLE I - INTRODUCTION AND PURPOSE


AK Steel Corporation (“Company”) hereby amends and restates the AK Steel
Corporation Supplemental Thrift Plan (“Plan”) effective as of January 1, 2018.
The purpose of the Plan is to aid AK Steel Corporation and its subsidiaries and
affiliates in attracting and retaining key management personnel by providing a
vehicle for such employees to accumulate additional retirement savings to
supplement the retirement benefits available to them under the qualified
retirement plans sponsored by the Company.


The Plan was adopted effective as of May 1, 2001 to insure that eligible
employees’ retirement savings included company matching contributions that could
not be credited to their accounts under the AK Steel Corporation Thrift Plan due
to the compensation and benefit limitations under sections 401(a)(17) and 415 of
the Internal Revenue Code (“Code”). The Plan was subsequently amended and
restated effective as of October 18, 2007 to bring it into compliance with the
requirements of Section 409A of the Code and applicable Treasury Regulations
thereunder (referred to collectively as “Section 409A”). The terms of the Plan
shall be interpreted in such manner as to be in compliance with the requirements
of Section 409A, including the grandfathering provisions thereof.


The purpose of this amendment and restatement of the Plan is to provide
individuals who become officers of the Company on or after January 1, 2018 with
opportunity to receive enhanced retirement income through allocation of certain
supplemental Company contributions to their accounts under the Plan.


This Plan is in part an excess benefit plan and in part an unfunded deferred
compensation arrangement maintained by the Company for the purpose of providing
deferred compensation primarily for a select group of management or highly
compensated employees within the meaning of sections 201(2), 301(a)(3) and
401(a)(1) of the Employee Retirement Income Security Act of 1974, as amended.


ARTICLE II - DEFINITIONS


2.1    “Administrator” means the Management Development and Compensation
Committee of the Board of Directors, or such other committee or person
designated by the Board of Directors.


2.2    “Annual Earnings” for an Eligible Employee with respect to any Plan Year
means the Eligible Employee’s base salary for such Plan Year, plus any incentive
award received by the Eligible Employee under the AK Steel Corporation Omnibus
Management Incentive Plan (or any substitute or successor of such plan) (“OMIP”)
with respect to such Plan Year. Annual Earnings shall include any amounts of
base salary and/or OMIP awards that the Eligible Employee elects to defer with
respect to such Plan Year under the Thrift Plan, the AK Steel Corporation
Executive Deferred Compensation Plan, or under any plan established under
Section 125 of the Code.


2.3    “Beneficiary” means the person, entity or entities designated by the
Participant to receive the balance of the Participant’s Supplemental Thrift
Account in the event of the Participant’s death. In the absence of an express
designation under this Plan, a Participant’s Beneficiary shall be his estate.


2.4    “Board of Directors” means the Board of Directors of the Company.


2.5    “Change in Control” has the same meaning under this Plan as under the
Trust Agreement for the AK Steel Corporation Non-Qualified Supplemental
Retirement Plans.


2.6    “Code” means the Internal Revenue Code of 1986, as amended.


2.7    “Code Section 401(a)(17) Limitation” means, with respect to a Plan Year,
the applicable compensation





--------------------------------------------------------------------------------





limitation set forth in section 401(a)(17) of the Code (as adjusted as provided
therein), or any corresponding successor provision.


2.8    “Code Section 415 Limitation” means, with respect to a Plan Year, the
applicable limitation on annual additions to the Thrift Plan as set forth in
section 415 of the Code (as adjusted as provided therein), or any corresponding
successor provision.


2.9    “Company” means AK Steel Corporation and any successor to all or
substantially all of the assets of the business of AK Steel Corporation.


2.10    “Company Matching Contributions” means any Company contribution made in
accordance with Section 6.1 of the Plan.


2.11    “Company Supplemental Contributions” means any Company contribution made
in accordance with Section 6.2 of the Plan.


2.12    “Eligible Employee” means any member of management of the Company who is
selected by the Administrator to be eligible for benefits under this Plan.


2.13    “ERISA” means the Employee Retirement Income Security Act of 1974, as
amended.


2.14    “Fixed Income Fund” has the same meaning under this Plan as under the
Thrift Plan.


2.15    “Officer Service” means an Eligible Employee’s Service as an officer of
the Company.


2.16    “Participant” means an Eligible Employee who has a Supplemental Thrift
Account and/or a Supplemental Contribution Account under the Plan, or a person
who was such at the time of his death or termination of service and who retains,
or whose Beneficiary retains, a benefit under the Plan which has not been
distributed.
2.17    “Plan” means the AK Steel Corporation Supplemental Thrift Plan, as set
forth herein and as it may be amended from time to time.


2.18    “Plan Year” means the calendar year.


2.19    “Supplemental Contribution Account” means the account, including any
sub-accounts, established and maintained on the books of the Company for a
Participant for purposes of reflecting any Company Supplemental Contributions
under Section 6.2 as adjusted from time to time for investment gains or losses
and distributions.


2.20    “Supplemental Thrift Account” means the account (including any
sub-accounts) established and maintained on the books of the Company for a
Participant for purposes of reflecting any Company Matching Contribution under
Section 6.1, as adjusted from time to time for investment gains or losses and
distributions.


2.21    “Service” means years of employment with the Company, including years of
employment with any other predecessor organization approved by the
Administrator.


2.22    “Thrift Plan” means the AK Steel Corporation Thrift Plan, Plan Document
A, as amended, and any successor or replacement plan for such plan.


2.23    “Trust” means the trust established pursuant to the Trust Agreement for
the AK Steel Corporation Non-Qualified Supplemental Retirement Plans dated
February 21, 1997, as amended, and any successor or replacement trust for such
trust.


2.24    “Trustee” means the Trustee under the Trust.







--------------------------------------------------------------------------------





ARTICLE III - ADMINISTRATION


This Plan shall be administered by the Administrator or its delegate as the
Administrator may designate from time to time. The Administrator (or such
delegate) shall have full discretion to interpret the Plan’s terms, and to
resolve claims which may arise under the Plan.


ARTICLE IV - SOURCE OF BENEFITS


4.1    General. The Company may pay benefits due under the terms of this Plan
directly from its assets or from assets held in the Trust. All assets held in
the Trust shall at all times be assets of the Company. The benefits payable
under this Plan shall be unfunded for all purposes of the Code and ERISA.


4.2    Assets of the Company. Nothing contained in this Plan shall give or be
deemed to give any Participant or any other person any interest in any property
of the Trust or of the Company or any right except to receive such payments as
are expressly provided hereunder.


4.3    Funding Upon Change in Control. In the event of a Change in Control, the
Company shall fully fund all benefits then accrued under this Plan by
transferring sufficient assets to the Trustee in cash or in kind, provided,
however, that such transfer shall not be made during any “Restricted Period” as
defined in Section 409A(b)(3) of the Code or if prohibited by applicable law.
Such funding obligation may be secured by an irrevocable letter of credit issued
to the Trustee by such bank or other lending institution as approved by the
Administrator.


ARTICLE V - ELIGIBILITY AND PARTICIPATION


5.1    Eligibility. Participation in this Plan shall be limited to Eligible
Employees. An Eligible Employee may receive allocations of Company Matching
Contributions and/or Company Supplemental Contributions in accordance with
Article VI, and thereby become a Participant under the Plan. An Eligible
Employee who becomes a Participant shall continue to be a Participant until such
time as his Supplemental Thrift Account and Supplemental Contribution Account
has been completely distributed to him or his Beneficiary.


5.2    Removal. The Administrator may remove any Participant from future
participation in this Plan. Such removal shall not affect the removed
Participant’s benefits under this Plan that accrued prior to the effective date
of the removal.


ARTICLE VI - COMPANY CONTRIBUTIONS


6.1    Matching Contributions. The Company shall, with respect to any Plan Year,
credit matching contributions to the Supplemental Thrift Account of each
Eligible Employee whose employer matching contributions under the Thrift Plan
are limited due to application of the Code Section 401(a)(17) Limitation and/or
the Code Section 415 Limitation. Such matching contributions to be credited to
an Eligible Employee’s Supplemental Thrift Account shall not exceed, with
respect to any Plan Year, the additional matching contributions that would have
been contributed to the Eligible Employee’s account under the Thrift Plan if the
Code Section 401(a)(17) Limitation and the Code Section 415 Limitation were not
applicable. Any matching contributions under this Section 6.1 shall be credited
to the Participant’s Supplemental Thrift Account on the same periodic basis as
matching contributions are credited to Participants’ accounts under the Thrift
Plan.


6.2    Supplemental Contributions. The Company shall, with respect to any Plan
Year beginning on or after January 1, 2018, credit to the Supplemental
Contribution Account of any Eligible Employee who becomes an officer of the
Company or after January 1, 2018, an amount equal 10%, or such other percentage
as determined by the Administrator, of such Eligible Employee’s Annual Earnings
with respect to such Plan Year. Any supplemental contributions under this
Section 6.2 shall be credited to the Participant’s Supplemental Contribution
Account as soon as administratively feasible after the end of the Plan Year to
which such contribution relates.











--------------------------------------------------------------------------------





ARTICLE VII - CREDITING OF EARNINGS


7.1    General. There shall be credited to each Participant’s Supplemental
Thrift Account and Supplemental Contribution Account earnings (or losses) as if
such accounts were actually invested in the Fixed Income Fund. The rates of
return throughout each Plan Year for the Fixed Income Fund shall be the same as
the actual rates of return for said fund as under the Thrift Plan. For each Plan
Year, each Participant’s Supplemental Thrift Account and Supplemental
Contribution Account shall be increased or decreased as if they had earned such
rates of return. Such increase or decrease shall be based on the varying
balances of the accounts throughout the Plan Year and shall be credited to the
accounts on the same periodic basis as investment earnings (losses) are credited
to Participants’ accounts under the Thrift Plan.


7.2    Trust Investments. Nothing contained herein shall require the Company to
invest assets of the Trust in any particular manner, or be deemed to permit any
Participant to direct the manner in which the assets of the Trust are invested.
Such investments are governed by the terms of the Trust.


ARTICLE VIII - VESTING
8.1    Supplemental Thrift Account. Except as provided in Section 12.4, a
Participant shall at all times be fully vested in his Supplemental Thrift
Account.
8.2    Supplemental Contribution Account.
(a)    Vesting Schedule. Except as provided in Section 12.4, and except as
otherwise provided by the Administrator, a Participant who has completed at
least three (3) years of Officer Service while a Participant shall have a
nonforfeitable right to a percentage of his Supplemental Contribution Account
based on his total years of Officer Service pursuant to the following schedule:
Years of Officer Service
Nonforfeitable
Percentage
Less than 3
0%
3
50%
4
60%
5
6
7
8
70%
80%
90%
100%



(b)    Disability. A Participant who becomes “Permanently Disabled” while
employed by the Company shall have a nonforfeitable right to 100% of his
Supplemental Contribution Account as of the date on which he is determined to be
Permanently Disabled, provided he has completed at least five (5) years of
Service as of such date. The term “Permanently Disabled” shall have the same
meaning under this Plan as under the Company’s defined benefit pension plans.
(c)    Death. The designated beneficiary of a Participant who dies while
employed by the Company shall have a nonforfeitable right to 100% of the
Participant’s Supplemental Contribution Account as of the date of the
Participant’s death, provided the Participant has completed at least five (5)
years of Service as of such date.
(d)    Change in Control. A Participant shall have a nonforfeitable right to
100% of his Supplemental Contribution Account as of the effective date of any
Change in Control which occurs while he is employed by the Company. In the event
of a Change in Control, the Company shall fully fund all benefits then accrued
under the Participant’s Supplemental Contribution Account by transferring
sufficient assets to the trustee of the Trust in cash or in kind; provided,
however, that such transfer shall not be made during any “Restricted Period” as
defined in section





--------------------------------------------------------------------------------





409A(b)(3) of the Code or if prohibited by applicable law. Such funding
obligation may be secured by an irrevocable letter of credit issued to the
trustee of the Trust by such bank or other lending institution as approved by
the Administrator.
ARTICLE IX - PLAN BENEFITS


9.1    Distributions. Except as otherwise provided under the Plan, a
Participant’s Supplemental Thrift Account will be paid in a single lump-sum
payment to the Participant, or in the case of the Participant’s death, to his
designated Beneficiary, within thirty (30) days following the date on which the
Participant completely separates from service with the Company.


9.2    Withholding. All federal, state or local taxes that the Administrator
determines are required to be withheld from any payments made pursuant to this
Article VIII shall be withheld by the Company. Each Participant shall be solely
responsible for any and all taxes payable on any sums distributed to or on
behalf of any Participant under this Plan.


9.3    Six-Month Waiting Period. Notwithstanding any provision of the Plan to
the contrary, with respect to any Participant who on his Termination Date is
deemed to be a “specified employee” within the meaning of Section 409A, his
benefit under the Plan shall not be paid prior to the earlier of: (i) the
expiration of the six-month period measured from the date of his “separation
from service” (as defined in Section 409A) with the Company, or (ii) his death.
Such Participant shall be entitled to interest on such delayed payment for such
six-month period (or shorter period as the case may be), accrued at the average
prime rate in effect during such period of delay, which shall be added to his
benefit payable under the Plan. The average prime rate of interest for this
purpose shall be the average over such period of the daily prime rate of
interest published by the Fifth Third Bank, Cincinnati, Ohio or its successors.
ARTICLE X - DEATH BENEFIT


Upon the death of a Participant, any unpaid nonforfeitable amounts represented
by the Participant’s Supplemental Thrift Account and/or Supplemental
Contribution Account, increased by any amounts due to be credited but not yet
credited under Sections 6.1 and 6.2, shall be payable to the Participant’s
Beneficiary in a single sum within 30 days following the Participant’s death.


ARTICLE XI - INTERPRETATION, AMENDMENT AND TERMINATION


11.1    Interpretation of the Plan. This document contains the terms of the
Plan. However, the Administrator shall have, and the Board expressly reserves to
itself and its delegates, the broadest possible power to exercise its discretion
to interpret the terms of this Plan and to resolve any question regarding any
person’s rights under the Plan. Any such interpretation shall be final and
binding upon a Participant, his spouse and his heirs and subject to review only
in accordance with Section 11.2.


11.2    Claims Procedure. Any Participant or other person claiming a right under
this Plan shall submit such claim in writing to the Administrator, or its
delegate, for resolution. No person shall have any claim or cause of action for
any benefit under this Plan until the Administrator, or its delegate, has
responded to such written claim, which response shall not be unreasonably
delayed. It is the intent of the Company, and each Participant agrees as a
condition of participation, that any judicial review of any decision hereunder
shall be limited to a determination of whether the Administrator, or its
delegate, acted arbitrarily or capriciously, and that any decision of the
Administrator or its delegate shall be enforced unless the action taken is found
by a court of competent jurisdiction to have been arbitrary or capricious.


11.3    Amendment or Termination of Plan. The Board of Directors may, at any
time, with or without notice to any person, amend or terminate this Plan;
provided, however, that neither the amendment nor the termination of the Plan
may reduce a Participant’s Supplemental Thrift Account or Supplemental
Contribution Account or adversely affect the rights of any Participant to the
benefits accrued by the Participant prior to the date of the action
accomplishing the amendment or termination.







--------------------------------------------------------------------------------





ARTICLE XII - MISCELLANEOUS


12.1    Unsecured General Creditor. The Plan shall at all times be entirely
unfunded and no provision shall at any time be made with respect to segregating
any assets of the Company for payment of any benefits hereunder. No Participant
or his designated Beneficiary shall acquire any property interest in his
accounts under this Plan or any other assets of the Company, their rights being
limited to receiving from the Company deferred payments as set forth in this
Plan and these rights are conditioned upon continued compliance with the terms
and conditions of this Plan. To the extent that any Participant or Beneficiary
acquires a right to receive benefits under this Plan, such right shall be no
greater than the right of any unsecured general creditor of the Company.


12.2    Obligations to the Company. If a Participant becomes entitled to a
distribution of benefits under this Plan, and if at such time the Participant
has any outstanding debt, obligation or other liability representing an amount
owed to the Company, then the Company may offset such amounts against the amount
of benefits otherwise distributable under the Plan. Such determination shall be
made by the Administrator.


12.3    Assignment or Alienation. Except as required by law, no right of a
Participant or designated Beneficiary to receive payments under this Plan shall
be subject to transfer, anticipation, commutation, alienation, sale, assignment,
encumbrance, charge, pledge, or hypothecation or to execution, attachment, levy
or similar process or assignment by operation of law and any attempt, voluntary
or involuntary, to effect any such action shall be null and void and of no
effect.


12.4    Forfeiture for Cause. Any Participant may be terminated for “Cause” upon
written notice by the Company setting forth the reasons for such termination.
“Cause” means a willful engaging in gross misconduct materially and demonstrably
injurious to the Company. “Willful” means an act or omission in bad faith and
without reasonable belief that such act or omission was in or not opposed to the
best interests of the Company. Any such determination shall be made by the
Administrator in its sole discretion. Notwithstanding the provisions of Article
VIII, upon termination for Cause, such Participant shall forfeit any Company
Matching Contributions credited to his Supplemental Thrift Account under Section
6.1, and any Company Supplemental Contributions credited to his Supplemental
Contribution Account under Section 6.2, and any earnings allocable to such
contributions under Section 7.1.


12.5    Sale of Business. Neither the sale of all of the outstanding stock of
the Company or its parent company, AK Steel Holding Corporation, nor the sale of
substantially all of the assets of the Company shall be or be deemed to be a
termination of service for the purpose of establishing a Participant’s right to
commence to receive benefits under this Plan.


12.6    General Conditions. Any retirement benefit or any other benefit payable
under the Thrift Plan shall be paid solely in accordance with the terms and
conditions of the Thrift Plan and nothing in this Plan shall operate or be
construed in any way to modify, amend or affect the terms and provisions of the
Thrift Plan.


12.7    No Guaranty of Benefits. Nothing contained in the Plan shall constitute
a guaranty by any person that the assets of the Company will be sufficient to
pay any benefit hereunder.


12.8    No Enlargement of Rights. No Participant or Beneficiary shall have any
right to a benefit under the Plan except in accordance with the terms of the
Plan. Establishment of the Plan shall not be construed to give any Participant
the right to be retained in the service of the Company.


12.9    Construction. Article and section headings in this Plan are for
convenience of reference only and shall not be considered as part of the terms
of the Plan. Words in the masculine gender include the feminine, and the
singular includes the plural, and vice versa, unless qualified by the context.


12.10    Validity. In the event any provision of this Plan is found by a court
of competent jurisdiction to be invalid, void or unenforceable, such provision
shall be stricken and the remaining provisions shall continue in full force and
effect.







--------------------------------------------------------------------------------





12.11    Binding on Successors, Purchasers, Transferees and Assignees. The Plan
shall be binding upon any successor or successors of the Company whether by
merger, consolidation, or otherwise. In the event of the sale or transfer of
substantially all of the assets of the Company to any successor, purchaser,
transferee or assignee, the Company agrees that as a condition of such sale or
transfer, the successor, purchaser, transferee or assignee shall adopt and
assume the Plan at the time of the sale, transfer or assignment including,
without limitation, all obligations which have accrued or may accrue in the
future, and shall be bound by all the terms and provisions of the Plan, and the
Company shall remain fully liable under the Plan.


12.12    Applicable Law. This Plan is subject to interpretation under federal
law and, to the extent applicable, the law of the State of Ohio.


AK STEEL HOLDING CORPORATION
AK STEEL CORPORATION




By:    /s/ Stephanie Bisselberg        
Stephanie Bisselberg, Vice President, Human Resources                    


                                
Adopted: April 19, 2001
Amended and Restated: October 18, 2007
Amended and Restated: January 1, 2018







